                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

DENNIS LARAMORE,                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
        v.                                          )                 No. 4: 17CV2283 RL W
                                                    )
ZACH JACOBSEN, et al.,                              )
                                                    )
                 Defendant.                         )

                                    MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Dennis Laramore' s Request for Appointment

of Counsel (ECF No. 43), which the Court construes as a Motion to Appoint Counsel. Plaintiff

initially requested appointment of counsel on April 13, 2018. (ECF No. 20) After considering

the relevant factors, see Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir.

1984) and Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir. 1986), the Court found

Plaintiff had demonstrated he could adequately present his claims and denied his request to

appoint counsel without prejudice. 1 (ECF NO. 21)

        Plaintiff has filed another request for counsel in which he claims he has no one to

investigate his claims for deliberate indifference to his medical needs and unconstitutional

conditions of confinement. (ECF No. 43) However, he has neither identified any records or

documents that he requires nor suggested he is unable to acquire what he needs.

        According! y,




1Plaintiff currently has a separate case pending in this district before the Honorable John A. Ross. Laramore v.
Thompson, No. 4: l 7CV1618 JAR. Like the undersigned in this case, Judge Ross has repeatedly found that Plaintiff
has demonstrated his ability to adequately prosecute his case and denied multiple requests for appointment of
counsel.
       IT IS HEREBY ORDERED that Plaintiff Dennis Laramore's Motion to Appoint

Counsel (ECF No. 43) is DENIED.
           -Y]-fh
Dated this _GJ_ day of July, 2019.



                                              ~~~
                                              RO  NIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE




                                        -2-
